283 F.2d 867
Jack E. ZAGRANS, Trustee of the Estate of Center Restaurants, Inc., Defendant-Appellant,v.E. W. WASEN, d.b.a. Wasen, Builder, Plaintiff-Appellee.
No. 14117.
United States Court of Appeals Sixth Circuit.
October 12, 1960.

Charles M. Hyman, Elyria, Ohio, Marvin L. Gardner, Cleveland, Ohio and Meyer Gordon, Lorain, Ohio, on brief, for appellant.
Milton Friedman, Lorain, Ohio, Provenza & Friedman, Lorain, Ohio, of counsel, for appellee.
R. W. Vandemark, Lorain County, Elyria, Ohio, for bankrupt.
Before McALLISTER, Chief Judge, and MILLER and WEICK, Circuit Judges.

ORDER.

1
The above cause coming on to be heard on the transcript, the briefs of the parties and the argument of counsel in open court, and the court being duly advised;


2
Now, therefore, it is ordered, adjudged and decreed that the order of the District Court be and is hereby affirmed. Voltz v. Treadway & Marlatt, 6 Cir., 59 F.2d 643; Ralph Rogers & Co. v. Reconstruction Finance Corp., 6 Cir., 232 F.2d 930.